Citation Nr: 0025949	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for seborrheic 
dermatitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  The veteran's headaches are frequent in nature and he 
experiences approximately one prostrating attack a week; he 
does not have very frequent, completely prostrating and 
prolonged attacks of headaches productive of severe economic 
inadaptability.

2.  The veteran's seborrheic dermatitis is productive of 
constant itching but no 
systemic or nervous manifestations, crusting, exfoliation or 
exceptional repugnance.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 30 percent for the 
veteran's headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 
(1999).

2.  The schedular criteria for a 30 percent rating for the 
veteran's seborrheic dermatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected headaches and 
skin disorder are more disabling than currently evaluated.  
He testified at an RO hearing in March 1999 that he 
experienced headaches on a daily basis, which lasted from the 
time he awoke to anywhere from 2 to 12 hours.  The veteran 
also stated that medication helped but did not completely 
alleviate his pain and that he had prostrating headaches at 
least once a week. 

With regards to his seborrheic dermatitis, the veteran 
testified, in essence, that his dermatitis was productive of 
constant itching and that the lesions often bled due to 
scratching.  He also indicated that the skin lesions were 
extensive, including facial involvement.

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
noting that the claims file includes a series of VA 
examination reports, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claims and that no further action 
is necessary to meet the duty to assist the veteran in the 
development of the claims. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Pursuant to a Board of Veterans' Appeals decision in August 
1984, and RO decision shortly thereafter granted service 
connection for post-traumatic headaches and seborrheic 
dermatitis; 10 percent ratings were assigned for both 
disabilities, and those evaluations have remained in effect 
ever since. 

Headaches

The Board notes that the veteran's headaches were initially 
rated as post-traumatic headaches, under 38 C.F.R. § 4.124a, 
Code 8045.  In the absence of evidence of multi-infarct 
dementia, the maximum rating for such headaches is the 
current evaluation of 10 percent.  Id.  However, the 
veteran's headaches are now rated by analogy to migraine.  
38 C.F.R. §§ 4.20, 4.124a, Code 8100.  Under that code, very 
frequent, completely prostrating and prolonged attacks (of 
migraine headaches) productive of severe economic 
inadaptability warrant a 50 percent disability evaluation.  
If there are characteristic prostrating attacks occurring on 
an average of once a month over the past several months, a 30 
percent disability rating is warranted.  If such attacks 
average one in two months over the past several months, a 10 
percent evaluation is awarded.  Less frequent attacks are 
evaluated as noncompensable.

Upon a VA examination in March 1998, the veteran gave a 
history of crushing,  constricting headaches on a daily basis 
ever since service in Vietnam in 1969.  He described two 
basic kinds of headaches: pain in the back of his head that 
he has had since an inservice concussion, and a general, 
crushing type of pain involving the entire head.  The 
headaches varied between a 2 or 9 out of 10 severity; the 
veteran indicated a severity of 2 on the day of examination.  
He indicated that the severity of his headaches appeared to 
be directly proportional to the amount of stress in his life.  
The examiner found that the headaches described by the 
veteran were not typical of migraine but were rather 
indicative of constrictive type headaches with a steady 
versus a throbbing pain.  The veteran also gave a history of 
intermittent pain in the back of his neck where he sustained 
an injury in service.  When the attacks were severe, after 
particular stress, he described the headaches as prostrating 
in nature, but he indicated that, generally, if the attacks 
were mild, he could function to some extent.

In May 1999, the veteran underwent two examinations.  Upon 
the first of the two evaluations, he indicated that his 
headaches had increased in severity since the March 1998 
examination because of stress.  He described headaches, 
mostly in the back, but also around the head of a 
constricting nature, occurring on a daily basis.  The veteran 
stated the headaches were worse at certain times of day and 
were sometimes excruciating (about once a week) to the point 
where he had to stay in bed.  The veteran did not know what 
precipitated the headaches, but anxiety and overwhelming 
problems were offered as possibilities.  He was diagnosed 
with long standing headaches for the past 23 years, 
increasing in severity.  The second examination, a 
neurological evaluation, shoed that the cranial nerves was 
strictly symmetrical and within normal limits.  Reflexes were 
symmetrical and normal throughout.  Toes were downgoing to 
plantar simulation bilaterally.  Rapid alternating movements 
and finger to toe testing was normal.  Equilibrium and gait 
was normal.  The diagnosis was chronic tension headaches.

It is the decision of the Board that a 30 percent evaluation 
is warranted for the veteran's headaches.  He has reported 
characteristic prostrating attacks every week, clearly 
falling within the criteria for the 30 percent evaluation.  
The examiners noted and did not dispute the veteran's report 
of such flare-ups.  As such, a 30 percent evaluation is 
established.  However, the examiner in 1998 found the 
headaches not typical of migraines, and there is no objective 
medical evidence to show that the veteran has very frequent 
prostrating migraines productive of severe economic 
inadaptability.  Accordingly, a 50 percent evaluation is not 
warranted.

The veteran's headaches are frequent in nature and he 
experiences approximately one prostrating attack a week, but 
he does not have very frequent, completely prostrating and 
prolonged attacks of headaches productive of severe economic 
inadaptability.  Under these circumstances, an increased 
rating to 30 percent, but not more than 30 percent, is 
warranted. 

Seborrheic Dermatitis

The veteran underwent a VA skin examination in March 1998.  
He indicated that he began having rashes in 1969 or 1970 and 
that the lesions on the scalp and face have persisted.  He 
stated that the scalp lesions have worsened, especially in 
the summer.  The veteran further indicated that the skin 
lesions or rashes were productive of itching, redness, 
stinging and burning.  He also had complaints of dry scaly 
skin all over, particularly on the hands and feet.  

Physical examination showed erythematous follicular papules 
on the veteran's scalp with some small pustules in the 
center.  Erythematous and scaling was present over the entire 
scalp.  His face had scaly, erythematous areas and there were 
small scars on his arms, forearms and dorsum of the hand 
consistent with sites that have been inflamed, excoriated and 
healed.  He was diagnosed with seborrheic dermatitis, mild to 
moderate eczema and xerosis.

In May 1999, the examiner noted that the veteran's skin had 
been helped by prescribed antibiotics and somewhat by 
steroids prescribed by the primary care physician.  There 
were minimal signs of any seborrheic dermatitis or eczema at 
that time but he did have about five lesions at the top of 
his head that were open and bleeding slightly.  These were 
very pruritic and were somewhat irritated by the latest 
ointment he was given.  Each of the lesions was about one 
quarter of an inch in diameter.  There was no exfoliation or 
crusting, but there was slight clotted blood on the lesions 
described on the head probably secondary to scratching.  The 
veteran did experience discomfort from the constant itching, 
although the skin disease was less active than in March 1998.  
He was diagnosed with irritable lesions on the scalp 
aggravated by scratching and minimal signs of seborrheic 
dermatitis, eczema or xerosis.  

The veteran has been assigned a 10 percent evaluation for his 
dermatitis pursuant to criteria set out in 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 10 percent evaluation is warranted 
where there is eczema with exfoliation, exudation or itching 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is warranted where there is eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted where 
there is ulceration or extensive exfoliation or crusting with 
systemic or nervous manifestations, or exceptionally 
repugnant.

It is the decision of the Board that the veteran's seborrheic 
dermatitis warrants a 30 percent evaluation.  While the 
evidence has not consistently shown extensive lesions and 
there is no indication of marked disfigurement, it is 
apparent that the veteran has skin lesions that are 
productive of constant pruritus or itching.  In light of this 
constant itching, a 30 percent evaluation is warranted.  
However, the most recent VA examiner expressly found no 
exfoliation or crusting and there is no evidence of systemic 
or nervous manifestations, nor is there evidence of the 
exceptional repugnance, to warrant a 50 percent rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 
ORDER

Entitlement to a rating of 30 percent for the veteran's 
headaches is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

Entitlement to a rating of 30 percent for the veteran's 
seborrheic dermatitis is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


